                                                                    E-FILED
                                      Tuesday, 15 January, 2019 12:22:43
                                                                   1         PM
                                               Clerk, U.S. District Court, ILCD

 1               UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF ILLINOIS
 2
 3 UNITED STATES OF AMERICA,    ) Docket No. 18-cr-10046
                                )
 4        Plaintiff,            )
     vs.                        ) Peoria, Illinois
 5                              ) December 21, 2018
     TERRILL A. RICKMON, SR.,   )
 6                              )
          Defendant.            )
 7   ___________________________)
 8
                    RECORD OF PROCEEDINGS
 9               MOTION TO SUPPRESS HEARING
                    CROSS-EXAMINATION OF
10                    TRAVIS ELLEFRITZ
            BEFORE THE HONORABLE JAMES E. SHADID
11              UNITED STATES DISTRICT JUDGE
12
                       THE APPEARANCES
13
                    RONALD LEN HANNA, ESQ.
14                 Assistant U.S. Attorney
               One Technology Plaza, Suite 400
15                    211 Fulton Street
                      Peoria, IL 61602
16               On behalf of the Plaintiff
17
                    ROBERT ALVARADO, ESQ.
18            Assistant Federal Public Defender
                 401 Main Street, Suite 1500
19                    Peoria, IL 61602
                 On behalf of the Defendant
20
21
22                  Nancy Mersot, CSR, RPR
            United States District Court Reporter
23                 100 N.E. Monroe Street
                      Peoria, IL 61602
24
   Proceedings recorded by mechanical stenography,
25 transcript produced by computer-aided transcription.
                                                         2

 1          (Proceedings were held in open court.)
 2                    TRAVIS ELLEFRITZ,
 3 after having been duly sworn, testified as follows:
 4                    CROSS-EXAMINATION
 5 BY MR. ALVARADO:
 6 Q.   Officer Ellefritz, you were working a different
 7 district from the Ellis Street district, correct?
 8 A.   Yes, sir.
 9 Q.   You were down at Abington and Perry, which was
10 several miles from the 2200 block of Ellis, isn't
11 that true?
12 A.   Yes, sir.
13 Q.   You were the first officer to arrive on the
14 scene?
15 A.   I was.
16 Q.   Now, you had testified earlier that you had
17 worked that -- you had gone to that area before, but
18 had you ever been assigned to the district involving
19 North Ellis?
20 A.   I have been assigned there, yes.
21 Q.   And you said -- also said that you had responded
22 to ShotSpotter calls in that area?
23 A.   Shots fired calls, yes, sir.
24 Q.   Did you ever respond to ShotSpotter calls to the
25 2200 block of Ellis before?
                                                       3

 1 A.   I don't recall specifically what ShotSpotter
 2 would have responded to there, no.
 3 Q.   So you have no independent memory of ever going
 4 to the 2200 block of Ellis to respond to a call from
 5 ShotSpotter that shots had been fired?
 6 A.   Not necessarily ShotSpotter, initially, sir, no;
 7 but I know that I have gone to shots fired calls
 8 there or someone may have called in shots fired, but
 9 there may not have been an activation.
10 Q.   Okay. On Ellis?
11 A.   Yes.
12 Q.   Now, did you -- have their been times in the
13 past when you have responded to ShotSpotter calls
14 anywhere in the city --
15 A.   Sure.
16 Q.   -- where you had not discovered independent
17 evidence that shots had been fired?
18 A.   Yes, yes.
19 Q.   Are you aware that -- actually, there are no
20 statistics for the Peoria Police Department as to
21 the number of false positives or false negatives
22 that the ShotSpotter system provides for the police.
23 A.   I would have no knowledge of that, sir.
24 Q.   But you were aware that ShotSpotter is not a
25 hundred percent accurate tool that Peoria police
                                                          4

 1 use.
 2 A.     Okay. If that's what you're telling me, yes,
 3 sir.
 4 Q.     And I assume you're also told not to completely
 5 rely on ShotSpotter to indicate that gunshots were
 6 fired at any particular location?
 7 A.     That's correct.
 8 Q.     Nevertheless, you received an indication that
 9 shots had been fired at 2203 North Ellis?
10 A.     Yes.
11 Q.     From two different sources, correct?
12 A.     Yes.
13 Q.     The first source was the display that showed
14 from ShotSpotter that two shots had been fired at
15 2203 North Ellis?
16 A.     That's correct.
17 Q.     And you get that there is, I think, if I
18 understand this right, you have a separate monitor
19 in your squad car that would automatically open up?
20 A.     It's the same computer screen, but, yes, a
21 separate -- a small bar would activate that would
22 pop up, and once I click on that, it would bring up
23 the ShotSpotter screen itself.
24 Q.     I think you also said that you received an
25 audio. As part of that alert, there is an audio
                                                         5

 1 component to that?
 2 A.   It makes like a ringing or a chiming noise to
 3 alert me.
 4 Q.   So it is not that you are actually hearing the
 5 sounds that were being recorded to you.
 6 A.   No.
 7 Q.   Although ShotSpotter does have that capability
 8 so you could hear what ShotSpotter is supposedly
 9 reporting.
10 A.   That's correct, yes.
11 Q.   So when you received the ShotSpotter call of two
12 rounds at 2203 Ellis, you immediately started going
13 towards that area?
14 A.   Yes, I did.
15 Q.   By the way, what were you doing at the time that
16 you received that alert?
17 A.   I was in my squad car. I don't recall
18 specifically what I would have been doing.
19 Q.   Okay. Were you moving or were you sitting?
20 A.   I believe I had just pulled up.
21 Q.   I'm sorry?
22 A.   I believe I just pulled up to that location, so
23 I'm sure that I probably --
24 Q.   To Abington and Perry?
25 A.   Yes.
                                                        6

 1 Q.   So you were on the street at Abington and Perry?
 2 A.   I don't recall my exact location, sir. I just
 3 know the map showed me as near that intersection.
 4 As far as a parking lot or a street or a sidewalk, I
 5 couldn't tell you that; I don't recall.
 6 Q.   Okay. Now you generally worked third shift; is
 7 that right?
 8 A.   That's correct.
 9 Q.   So that's basically 11 to what time in the
10 morning?
11 A.   11:00 p.m. to 7:00 a.m.
12 Q.   So I assume then you're well aware that if a
13 particular tavern has a club license that those
14 clubs close at 4:00 in the morning.
15 A.   Yes.
16 Q.   And you were responding to this shot call at
17 approximately 4:30.
18 A.   Yes.
19 Q.   And regular bars close at 2:00 a.m., correct?
20 A.   Yes, I believe.
21 Q.   And I would assume, based on your experience
22 working that third shift, that you notice an
23 increase in traffic after 4:00 in the morning when
24 everyone is leaving the clubs.
25 A.   Sure, that's correct.
                                                        7

 1 Q.   And you can see traffic at any part of the
 2 city --
 3 A.   Yes.
 4 Q.   -- after 4:00 in the morning.
 5 A.   Yes.
 6 Q.   And by the way, July 29th, when this incident
 7 occurred, do you recall the day of the week it was?
 8 A.   I don't sir, no.
 9 Q.   Okay. So you started moving towards 2203 Ellis
10 when you got the ShotSpotter call. Approximately,
11 how long after that did you receive the dispatcher
12 call to head to that or actually just to check if
13 you were -- I assume that it's just to check to see
14 if you were available?
15 A.   I'm sorry?
16 Q.   Well, the dispatcher -- let's see.
17           At 1:50, according to Government's
18 Exhibit 5, the dispatcher said Adam-10, Adam-13.
19 A.   Yes.
20 Q.   They were just --
21 A.   They are calling us.
22 Q.   -- calling you?
23 A.   Yes.
24 Q.   Both cars?
25 A.   Yes.
                                                         8

 1 Q.   Do you know where Adam-13 was at that time?
 2 A.   I don't.
 3 Q.   What car was assigned to the Ellis district that
 4 morning; do you know?
 5 A.   There was no car assigned to that district at
 6 that point.
 7 Q.   Why is that?
 8 A.   I don't know, sir. There just wasn't enough
 9 officers working that night to have an Adam-1 or a
10 3-Adam-11 that night.
11 Q.   How many Peoria Police Department patrol
12 vehicles were working at approximately 4:30 in the
13 morning?
14 A.   I don't know the answer to that, sir.
15 Q.   Okay. So then the dispatcher also told you at
16 -- exactly -- well, at two minutes into the
17 recording that 2203 North Ellis showing two rounds;
18 is that right?
19 A.   Yes. Yes, sir.
20 Q.   Now you already knew that because you had seen
21 your display.
22 A.   Yes.
23 Q.   And then you said seven seconds later, Adam-10,
24 10-4?
25 A.   Yes, sir.
                                                         9

 1 Q.   You were just acknowledging that you received
 2 that?
 3 A.   I was acknowledging my dispatch call, yes.
 4 Q.   When did you report that you were en route to
 5 Ellis?
 6 A.   I don't need to tell them that I'm en route.
 7 Once they call me and I acknowledge that call, I'm
 8 en route to that call.
 9 Q.   So you did not notify the dispatcher that you
10 were en route to that call to 2203 Ellis?
11 A.   I'm afraid I don't understand you. By me
12 acknowledging -- by me acknowledging Adam-10, 10-4;
13 I'm telling them "I heard your call; I'm
14 responding."
15 Q.   So what you're saying is that you are assuming
16 the dispatcher knows that you are en route.
17 A.   That's our common practice, sir. That's what
18 all officers do. I don't need to acknowledge
19 Adam-10, specifically, I'm en route. By me
20 acknowledging the call then they know that I'm
21 responding.
22          MR. HANNA: I think Mr. Alvarado is
23 referring to two different parts of the conversation
24 between Officer Ellefritz and dispatch. If he could
25 have the benefit of looking at Government's Exhibit
                                                        10

 1 Number 5, I think that that would clarify what he is
 2 referring to.
 3         MR. ALVARADO: I am referring to
 4 Government's Exhibit 5.
 5         MR. HANNA: Can we show that to the witness
 6 so he understands what you are referring to?
 7         MR. ALVARADO: Let me ask the witness --
 8         THE COURT: Let me ask this first, and I
 9 know that you have asked him to put the microphone
10 closer to him. I'm going to ask that he moves it
11 away a little bit and then speak up. Thank you.
12         THE WITNESS: Okay.
13         THE COURT: Go ahead. Ask first as to --
14 BY MR. ALVARADO:
15 Q.   Officer Ellefritz, do you understand what I'm
16 asking you about the dispatcher to -- the dispatcher
17 messages to you? Your messages to the dispatcher?
18 A.   I thought I did, sir, but if I could look at it,
19 I think that might help me to be able to answer your
20 question better.
21         MR. ALVARADO: Okay. Do you have it?
22         MR. HANNA: I do.
23 BY MR. ALVARADO:
24 Q.   Officer, I'm going to show you -- may I approach
25 the witness?
                                                        11

 1           THE COURT: You may.
 2 BY MR. ALVARADO:
 3 Q.   I'm going to show you Government's Exhibit 5.
 4 A.   Okay.
 5 Q.   I think it has already been admitted into
 6 evidence. Actually, you can follow along while I'm
 7 asking you these questions.
 8 A.   Absolutely, sir.
 9 Q.   If you want.
10           And does this refresh your memory about what
11 occurred that morning?
12 A.   Yes, it does.
13 Q.   Okay. So after two minutes into the recording,
14 your dispatcher said 2203 North Ellis showing two
15 rounds.
16 A.   Yes, sir.
17 Q.   And then at seven seconds later, you said
18 Adam-10, 10-4?
19 A.   That's correct.
20 Q.   Now you are saying that that's a common practice
21 that that means that you're en route to Ellis?
22 A.   Yes, sir. By them contacting me first, I
23 acknowledge it; they then dispatch me to the call.
24 I acknowledge that I have received the call and am
25 responding.
                                                         12

 1 Q.   Adam-13 didn't respond at all.
 2 A.   I believe he said Adam-13 en route. So he
 3 acknowledged before he was dispatched to the call.
 4 Q.   Right. Why -- you said that it was a common
 5 practice that you didn't need to indicate that you
 6 were en route, Adam-13 did?
 7 A.   Dispatcher contacted him and he went ahead and
 8 acknowledged "en route." He didn't need to hear the
 9 dispatch. I prefer to hear the dispatch calls,
10 which is our common practice, and that's the way
11 that we were trained.
12 Q.   Adam-13 didn't hear the call?
13 A.   No, I'm saying he didn't need to hear the
14 dispatch call. He had already responded that he
15 understood. He had the same ShotSpotter screen that
16 I had.
17 Q.   Well, take a look at the exhibit again because
18 I'm having a hard time understanding this.
19          The dispatcher said at 1:50, Adam-10
20 Adam-13.
21 A.   Yes.
22 Q.   At 1:53 you said, Adam-10, I'm here; basically,
23 is what you are saying.
24 A.   Yes, I acknowledge.
25 Q.   At 1:56, Adam-13 said, "Adam-13 en route."
                                                         13

 1 A.   Yes, he did.
 2 Q.   And then at two minutes into the recording, the
 3 dispatcher said, "2203 North Ellis showing two
 4 rounds."
 5 A.   Yes.
 6 Q.   And then you said, "Adam 10, 10-4."
 7 A.   Yes.
 8 Q.   And you say it is common practice that the
 9 dispatch knew that you were already en route to
10 Ellis.
11 A.   That by me acknowledging them, I would be
12 responding, yes.
13 Q.   But obviously Adam-13 didn't know that that's
14 common practice because he said that he was en
15 route.
16 A.   I'm afraid I can't testify to why he said what
17 he said.
18 Q.   Well, the common practice only seems to be a
19 practice with you and whoever this dispatcher was,
20 right?
21 A.   I believe it would be common practice with all
22 of us, but why he didn't do it, I don't know, sir.
23 Q.   Okay. Well, nevertheless, you started going
24 towards Ellis.
25 A.   Yes.
                                                           14

 1 Q.     And I believe the testimony was that it took
 2 about three and a half minutes to get there; is that
 3 right?
 4 A.     Yes, sir.
 5 Q.     You received a dispatch as you were on your way
 6 there. At 2:59 in the recording, the dispatcher
 7 said -- no, no -- back at 2:18 the dispatcher said,
 8 "Getting a second one, same location, showing two
 9 more rounds"; is that correct? Did you hear that?
10 A.     Yes, I did.
11 Q.     And then at 2:24, you said, "Adam-10, 10-4."
12 A.     Yes.
13 Q.     You were basically saying you acknowledge that?
14 A.     Yes.
15 Q.     And it was common practice for you and this
16 dispatcher; he already knew that you were on your
17 way there.
18 A.     Well, I'm sure he would have known about that,
19 yes.
20 Q.     How would he know that?
21 A.     Because I already acknowledged that I received
22 the call.
23 Q.     Okay.
24 A.     I'm sorry. Maybe I'm not understanding what
25 you're asking, sir.
                                                         15

 1 Q.   Okay. Let me move on. Let me move on.
 2 A.   Okay.
 3 Q.   Did you notice on your display panel that the
 4 second ShotSpotter call had come in?
 5 A.   I'm sure I would have, but I don't recall
 6 specifically bringing up that screen as I was
 7 driving.
 8 Q.   But you have no independent recollection of
 9 receiving that?
10 A.   I don't have an independent recollection of the
11 second screen chiming at me; no, I don't, sir.
12 Q.   Okay. By the way, did you see other cars on
13 your way to Ellis?
14 A.   I don't recall other cars, no.
15 Q.   And then you received another message from the
16 dispatcher at 2:59, and the dispatcher said, "Cars
17 en route to Ellis. There are several cars leaving
18 but seen going northbound on McClure."
19 A.   Yes.
20 Q.   And meanwhile you're still heading towards
21 Ellis.
22 A.   Yes, sir.
23 Q.   Do you recall where you were when you received
24 that message?
25 A.   No, I don't, sir.
                                                        16

 1 Q.   You don't know if you were already on McClure at
 2 that time?
 3 A.   I don't know, sir.
 4 Q.   Now you know McClure is an east/west street.
 5 A.   Yes, I do.
 6 Q.   And the dispatcher was telling you that cars
 7 were en router or -- let me see -- cars en route to
 8 Ellis. There's several cars leaving. Last seen
 9 going northbound on McClure.
10 A.   Uh-huh.
11 Q.   Did you notice that that couldn't possibly be
12 right?
13 A.   No, I noticed it has unintelligible, so maybe
14 they are saying going northbound towards McClure,
15 but I don't know, sir.
16 Q.   But you don't know that, do you?
17 A.   No, I don't.
18 Q.   All you knew was that cars were northbound on
19 McClure, right?
20 A.   I knew northbound and McClure, yes, sir;
21 northbound on McClure.
22 Q.   And that could not possibly have been right.
23 A.   No.
24 Q.   Did you respond to the dispatcher or
25 clarification about that?
                                                         17

 1 A.   No, I didn't.
 2 Q.   At 3:18 somebody I don't know if it's a dispatch
 3 or another officer, said "Something on Ellis."
 4         Then at 3:50 the dispatcher said again or
 5 announced again "Cars en route Ellis. There is also
 6 a black male on foot who ran northbound towards
 7 McClure. I'm taking a call on this as well."
 8         Is that what your heard?
 9 A.   Yes.
10 Q.   Do you know where you were at that time you
11 received that?
12 A.   I don't recall where I would have been at that
13 point, sir.
14 Q.   So you then got to McClure, went westbound on
15 McClure, turned off your headlights when you were
16 getting close to Archer, correct?
17 A.   Yes. Or to Ellis.
18 Q.   Or to Ellis, yeah. And you say you did that for
19 concealment purposes?
20 A.   Yes, sir, to help mask our movement as opposed
21 to having overhead lights and headlights on as I'm
22 approaching a shots fired call.
23 Q.   So nobody could see you approaching,
24 essentially.
25 A.   Yes.
                                                        18

 1 Q.   You turned left onto Ellis.
 2 A.   Yes, sir.
 3 Q.   And then at some point you turned your
 4 headlights back on, and I believe that was -- you
 5 turned them back on when you saw a car beginning to
 6 come towards -- a car's headlights beginning to come
 7 towards you.
 8 A.   Yes.
 9 Q.   You turned your headlights back on. Did you
10 turn your overhead -- your emergency lights on?
11 A.   Yes, sir, I did.
12 Q.   So they were both on at that time?
13 A.   Yes.
14 Q.   You crossed Archer Street and then you made the
15 stop of this vehicle at 2222 North Ellis, correct?
16 A.   Yes, sir.
17 Q.   But I want to back up a little bit. When you
18 first saw the headlights of that car, isn't it a
19 fact that the car was pulling from the left side of
20 Ellis as you were going southbound and turned right
21 onto Ellis and approached you? In other words,
22 could you see -- could you see that the car came
23 from the left side of Ellis Street, somewhere to the
24 left of the street and turned right onto Ellis and
25 began approaching you?
                                                        19

 1 A.   I recall it being a side profile. I don't
 2 recall whether it was facing east or west at the end
 3 of that. If I would have -- if I could look at a
 4 video, maybe I could clarify that.
 5         MR. ALVARADO: Queue it up at about
 6 15 seconds.
 7         (Playing video.)
 8 BY MR. ALVARADO:
 9 Q.   And, officer, watch this as it is unfolding and
10 I will ask you questions about it.
11 A.   Yes, sir.
12 Q.   You just turned southbound onto Ellis.
13         MR. ALVARADO: And I will tell you when to
14 stop, Phil. Stop.
15 BY MR. ALVARADO:
16 Q.   Didn't you see the headlights coming from the
17 left side of Ellis Street turning to the right and
18 beginning to head towards you?
19 A.   Are you able to replay it for me, sir?
20         MR. ALVARADO: Okay. Could you back it up
21 just a few seconds?
22         (Playing video.)
23 BY MR. ALVARADO:
24 Q.   Okay. You are on McClure again. You are
25 turning south onto Ellis.
                                                        20

 1         Did you see the headlights there?
 2 A.   Yes, I did.
 3 Q.   Did you see the headlights seeming to come from
 4 the left of Ellis Street?
 5 A.   It appears so, yes, sir.
 6 Q.   And then turn right onto Ellis and begin to
 7 approach you?
 8 A.   I believe so, yes.
 9 Q.   Now, from your vantage point, could you tell
10 what street address that car would have been coming
11 from?
12 A.   Not from there, no, sir.
13 Q.   In the dark you just cannot judge the
14 perspective of exactly where an object is?
15 A.   No, I knew it was near the dead end. As far as
16 a specific address, no, I did not.
17 Q.   Right. You knew that Ellis was a dead end to
18 the south.
19 A.   Yes, sir.
20 Q.   In fact the County Health Department is right
21 there, isn't it?
22 A.   That's correct, yes.
23 Q.   But you do acknowledge that it appears that that
24 car came from the left side of Ellis Street, whether
25 a driveway or an alley or whatever, it appears to be
                                                           21

 1 turning onto the street from something off of the
 2 street, right?
 3 A.     It appears to be turning onto the street, yes,
 4 sir.
 5 Q.     And it appears to be heading -- like it didn't
 6 back out of the driveway. It seems to be coming
 7 head forward and turning right northbound onto
 8 Ellis, correct?
 9 A.     Yeah, it appears that it is turning northbound
10 towards me.
11 Q.     Okay.
12           MR. ALVARADO: Continue playing the tape.
13           (Playing video.)
14 BY MR. ALVARADO:
15 Q.     Okay. You are crossing Archer Street.
16 A.     Yes, I am.
17 Q.     And the car is beginning --
18           MR. ALVARADO: Stop it. Stop, Phil.
19 BY MR. ALVARADO:
20 Q.     Okay. At that point you are already turning
21 your squad car actually going into the northbound
22 lane, aren't you?
23 A.     Yes.
24 Q.     And you were basically indicating to the driver
25 of that car that you intend to stop that car.
                                                           22

 1 A.     Yes, I was.
 2 Q.     And that car -- well, first of all, let me ask
 3 you this: When the car got closer, when you can see
 4 other things about this car, you didn't notice
 5 anything particularly unusual about this car, did
 6 you?
 7 A.     Not at this point, no, other than it was leaving
 8 the scene where I was dispatched to.
 9 Q.     And when you actually -- when this car came to a
10 stop, when its forward progress stopped, it wasn't
11 committing any traffic violation at that point, was
12 it?
13 A.     No, sir, it did not.
14 Q.     You didn't observe any safety violations on the
15 vehicle like a burn out?
16 A.     No IVC violations, no sir.
17 Q.     Okay. No registration violations?
18 A.     None that I'm aware of.
19 Q.     There was no reason for you to pull this vehicle
20 over other than what you learned from the dispatcher
21 and from your ShotSpotter display, right?
22 A.     That's correct. It would have been an
23 investigative stop at this point.
24 Q.     I'm sorry?
25 A.     It was an investigative stop. It hadn't
                                                        23

 1 committed a traffic violation, sir.
 2 Q.   Okay. In fact the car was not trying to flee
 3 you, right?
 4 A.   No.
 5 Q.   Now, at some point while you are coming
 6 southbound on Ellis, you actually said, "Adam-10,
 7 10-7. I got a car trying to take off northbound
 8 here from the dead end on Ellis."
 9            Now you remember making that call?
10 A.   Yes, I do.
11 Q.   And that -- you made that before you could
12 actually even see the occupants of the car, isn't
13 that correct?
14 A.   That's correct, yes, sir.
15 Q.   And when you used that phrase "trying to take
16 off northbound here," you weren't trying to say that
17 it was fleeing?
18 A.   No. I believe that's what I was meaning to say
19 at the time but --
20 Q.   I'm sorry?
21 A.   I believe that's what I was meaning to say that
22 I have a vehicle that is taking off north on Ellis
23 from the dead end.
24 Q.   Okay. But within seconds you realize that the
25 car was slowing down and did in fact stop its
                                                        24

 1 forward progress.
 2 A.   That's correct, yes, sir.
 3 Q.   And when -- you said a second time at 5:31 into
 4 the tape "Adam call 12974, it's trying to take off."
 5 A.   Yes, sir.
 6 Q.   You said that approximately one second before
 7 it's forward progress stopped, right?
 8 A.   Yes, sir. I believe so, sir, yes.
 9 Q.   But it wasn't trying to take off at that point,
10 was it? It was stopping, wasn't it?
11 A.   At that point, sir, as it was nearing my driver
12 side I feared for a second that it was trying to get
13 around my squad car, which is why I yelled "stop" as
14 I'm exiting.
15 Q.   The second time that you said that it is trying
16 to take off, you believed that it was trying to go
17 around you?
18 A.   At first, yes, I did, sir.
19         MR. ALVARADO: Can you continue playing?
20         (Playing video.)
21         MR. ALVARADO: Stop it.
22 BY MR. ALVARADO:
23 Q.   That's the second time when you said, "It's
24 trying to take off," right?
25 A.   That's correct, sir, yes.
                                                         25

 1 Q.   Isn't that about one second before it actually
 2 stopped its forward progress?
 3 A.   Yes, sir.
 4 Q.   You weren't trying to convey to officers that
 5 this car was fleeing the scene, were you, because --
 6 A.   I believed it was trying to drive around my
 7 squad car, yes.
 8 Q.   You were trying to convey that impression to
 9 other officers --
10 A.   Yes.
11 Q.   -- and the dispatcher --
12 A.   Yes, I was.
13 Q.   That this car was trying to flee?
14 A.   Initially that's what I believed, yes, sir.
15 With the proximity of his vehicle to my vehicle, I
16 believed that he was attempting to continue to go
17 around me despite my overhead lights and spotlight.
18 Q.   And in spite of the fact that it was slowing
19 down and you could clearly see that.
20 A.   Yes, I could see that it was slowing, yes, sir.
21 Q.   In fact you could see that his brakes were
22 causing the back end of the car to dip down as the
23 brakes were --
24 A.   That I don't recall seeing.
25 Q.   But nevertheless, you know that it was slowing
                                                         26

 1 down and coming to a stop one second after you said
 2 "it's trying to take off," right?
 3 A.   Yes, sir.
 4 Q.   Is it common practice that when you say "car's
 5 trying to take off," that you're trying to tell
 6 other officers that this is a potentially dangerous
 7 car who is fleeing and alluding a police officer?
 8 A.   I'm attempting to alert that I believe this
 9 vehicle is trying to get away from me, yes.
10 Q.   And at that point when it stopped its forward
11 progress, you've considered that vehicle -- at least
12 you were intending to control it at that point --
13 you believed that you had seized that vehicle.
14 A.   As far as I had seized it?
15 Q.   You had stopped its forward progress.
16 A.   Yes, it had stopped.
17 Q.   Now at that point when you stopped that car, the
18 only thing that you knew was that there were two
19 rounds fired at 2203 North Ellis from your
20 ShotSpotter display. A little bit later on you
21 learned through your dispatcher that there was
22 another two rounds, but you didn't confirm that
23 through the ShotSpotter display in your car, right?
24 A.   Correct.
25 Q.   And then you learned that "Cars are en route to
                                                        27

 1 Ellis. There are several cars leaving, last seen
 2 going northbound on McClure. Then you received the
 3 second message, "Cars en route Ellis. There is also
 4 a black male on foot who ran northbound towards
 5 McClure. I'm taking a call on this as well."
 6 A.   Yes, sir.
 7 Q.   That is the sum total of information that you
 8 possessed that made you stop that car.
 9 A.   Yes, sir.
10 Q.   Is that right?
11 A.   Yes, that's correct.
12 Q.   But at no time prior to you putting on your
13 overhead lights and stopping that vehicle, did you
14 try to clarify from the dispatcher as to how a
15 vehicle -- vehicles could be going northbound on
16 McClure?
17 A.   No, sir.
18 Q.   Even though you had come from the east of
19 McClure and you didn't see any vehicle.
20 A.   That's correct.
21 Q.   Is there some reason why you didn't do that?
22 A.   I couldn't tell you what my thought process was
23 at that time, sir. I don't know why I wouldn't have
24 clarified it.
25 Q.   You had no information about any description of
                                                         28

 1 the vehicle or vehicles leaving 2203 North Ellis
 2 after the ShotSpotter call came in, did you?
 3 A.   No, sir.
 4 Q.   You had no idea how many people, if any, were in
 5 these vehicles that were going northbound on McClure
 6 according to your dispatcher; is that right?
 7 A.   That's correct.
 8 Q.   You did not know the make, model or color of
 9 these cars?
10 A.   No, I did not.
11 Q.   You had no idea whether a person who had done
12 any shooting was in one of those vehicles, right?
13 A.   No, sir, I didn't.
14 Q.   You didn't even know if there was a weapon in
15 one of the vehicles that was supposedly leaving on
16 McClure.
17 A.   No, that's correct.
18 Q.   And you had no idea of the race of the
19 individuals who were in the vehicles that were
20 supposedly northbound on McClure.
21 A.   No, sir, I didn't.
22 Q.   The only thing you knew was that there was one
23 black male running on foot.
24 A.   That's correct.
25 Q.   You didn't even know if there was anybody in
                                                         29

 1 those vehicles who had been shot.
 2 A.   No, I did not.
 3 Q.   And you had no information that had anyone had
 4 in fact been shot until after the stop of that car,
 5 and then you learned that Rickmon had been shot.
 6 A.   Excuse me. That's correct.
 7 Q.   But yet you stopped that car.
 8 A.   Yes, I did.
 9 Q.   Even though three-and-a-half minutes passed --
10 well, actually, to be fair, it was less than
11 three-and-a-half minutes before you learned that
12 there were cars going northbound on McClure;
13 something less than three-and-a-half minutes -- well
14 let me -- strike that. Let me take that back.
15          There has been testimony that from 2203
16 North Ellis to 2222 Ellis where you stopped this
17 vehicle approximately -- it is approximately 276
18 feet from those two locations.
19 A.   Yes, sir.
20 Q.   And Ellis, from the dead end on Ellis to Archer,
21 it's really a pretty short street overall, isn't it?
22 A.   I believe so, yes, sir.
23 Q.   And because it's a dead end, you knew that any
24 cars had to come from -- had to come northbound on
25 Ellis.
                                                         30

 1 A.   That's correct, yes, sir.
 2 Q.   For people could run on foot off in between
 3 houses and so forth, the cars had to come
 4 northbound.
 5 A.   That's correct.
 6 Q.   And you learned sometime short of
 7 three-and-a-half minutes that these cars were
 8 already on McClure, right?
 9 A.   Yes.
10 Q.   And you knowing Ellis Street so well, you would
11 know it doesn't take three-and-a-half minutes to get
12 from even the end of Ellis past Archer or even
13 McClure.
14 A.   That's correct.
15 Q.   Especially if these cars are fleeing some type
16 of a shooting incident, it would take far less than
17 three-and-a-half minutes to do that, right?
18 A.   That's correct.
19 Q.   And yet you stopped this car that apparently was
20 pulling out from the left side of Ellis and
21 approached you in a slow manner towards you, right?
22 A.   That's correct.
23 Q.   It never appeared to be going at any high rate
24 of speed, did it?
25 A.   No, sir.
                                                         31

 1 Q.   It was going well under the speed limit for
 2 Ellis Street, wasn't it?
 3 A.   It appeared so.
 4 Q.   You testified that when you stopped the car, the
 5 people inside were pointing back and saying words to
 6 the effect of that there is people back there.
 7 A.   That's correct, sir.
 8 Q.   Pointing towards 2203 North Ellis, right?
 9 A.   Pointing back towards the dead end, yes, sir.
10 Q.   At one point did you first notice people
11 congregating, milling about 2203 Ellis?
12 A.   It would have been very shortly after.
13 Q.   You didn't see those people when you're driving
14 down Ellis?
15 A.   No, sir, I didn't.
16 Q.   Did you see anyone on Ellis prior -- from when
17 you passed Archer, did you see anyone on the street
18 or off to the side of the street until after you
19 stopped the car?
20 A.   I don't recall seeing anyone, no, sir.
21 Q.   And by the way, since you know the 2200 block of
22 Ellis so well, you know that 2203 would be on the
23 right side as you were coming down.
24 A.   I do, on the left side of the street.
25 Q.   And this vehicle that you saw was coming from
                                                        32

 1 the left side of Ellis?
 2 A.   That's correct.
 3 Q.   And appeared to -- in fact, you don't really
 4 know exactly how far down along that block that the
 5 car turned onto Ellis from.
 6 A.   No. I don't know how it would have turned
 7 around, whether it backed into or turned into a
 8 driveway to get situated back north.
 9 Q.   You're speculating about that, aren't you?
10 A.   No, I'm saying I have no idea, sir. I couldn't
11 tell you what the vehicle's actions were or what it
12 would have taken.
13 Q.   Right.
14 A.   I just only know that it appeared to be turning
15 right or northbound back towards me.
16 Q.   Right. You could see that.
17 A.   Yes, sir.
18 Q.   Right. And prior to the car coming to the end
19 of its forward progress, you couldn't tell or could
20 you tell how many people were in the car?
21 A.   At this point, yes, I was able to see that there
22 were three occupants.
23 Q.   Basically at the time the car stopped.
24 A.   Yes, sir.
25 Q.   That's when you noticed there were three people
                                                        33

 1 in the car.
 2 A.   Probably very shortly beforehand. It was as
 3 they were close enough my spotlight was able to
 4 illuminate the interior of the car.
 5 Q.   Then you observed they were three
 6 African-American people.
 7 A.   Yes.
 8 Q.   Now you testified after you stopped the vehicle,
 9 that the car began to go a little bit backwards?
10 A.   Yes, sir.
11 Q.   And that the driver's hand or hands was outside
12 of the vehicle and pointing to the back --
13 A.   Yes, sir.
14 Q.   -- towards the south of Ellis Street?
15 A.   Yes, sir.
16 Q.   You didn't take that as a threatening gesture
17 towards you, did you?
18 A.   No, sir.
19 Q.   And you're not saying here that you saw any kind
20 of movements inside the vehicle that would indicate
21 to you that somebody is trying to hide something
22 like a weapon?
23 A.   No.
24 Q.   You're not saying that, are you?
25 A.   No, sir. There was a lot of hand movements but
                                                         34

 1 they all appeared to be up where I could see them.
 2 They were complying.
 3 Q.   And it would be natural for anybody in that
 4 situation if gunshots had been fired to be excited
 5 under those circumstances.
 6 A.   Absolutely, yes, sir.
 7 Q.   Especially when a Peoria police officer is
 8 walking up to them with his gun out, right?
 9 A.   I would assume so, yes, sir.
10 Q.   I mean you would acknowledge that it is not
11 unusual for African-American people in the city of
12 Peoria to feel a little bit uncomfortable and get a
13 little excited when a Peoria police officer starts
14 walking up to them with a drawn gun, right?
15 A.   I wouldn't be able to tell you what people
16 think, but I understand that feeling, yes, sir.
17 Q.   You know that Peoria police officers have shot
18 at least two African-American people to death in the
19 last year or so.
20 A.   I'm aware of that, yes, sir.
21         MR. HANNA: Your Honor, I don't know where
22 we are going with this. It is supposed to be --
23         THE COURT: Well, the question has been
24 asked and answered. Let's see where we go.
25         MR. ALVARADO: Could you queue up the tape
                                                         35

 1 at 30 seconds and then play it forward?
 2 BY MR. ALVARADO:
 3 Q.   Officer, I'm going to show you the video again
 4 from approximately 30 seconds into this and forward,
 5 and then I'm going to ask you some questions about
 6 it, okay?
 7 A.   Yes, sir.
 8         (Playing video.)
 9         MR. ALVARADO: Okay. Stop.
10 BY MR. ALVARADO:
11 Q.   And just to make it clear, I'm not sure if I
12 asked you this question, but when you said "trying
13 to take off" that second time, the car stopped, was
14 stopping and did stop.
15 A.   It was right up in my front bumper, yes, sir.
16 Q.   And wouldn't it be natural for the car to back
17 off of your front bumper because it was so close,
18 the cars were so close?
19 A.   I would hope that they wouldn't get that close
20 to begin with, which is why I made my radio traffic
21 -- that's fine, that's what I wanted -- I wanted
22 them to stop where they were; they had backed up.
23 Q.   Right. And he backed up a little bit to get --
24 A.   Yes, sir.
25 Q.   -- a little bit away from your squad car.
                                                          36

 1 A.     Yes, he did.
 2 Q.     Nothing particularly unusual about that, right?
 3 A.     No, sir.
 4 Q.     But nevertheless you think they are trying to
 5 get away from you when that car was backing up and
 6 for that little brief --
 7 A.     Not once he was backing up, no, sir.
 8 Q.     Okay. So the only point where you say it was
 9 trying to take off was when it was coming towards
10 you?
11 A.     Yes, near my driver's front bumper there.
12           MR. ALVARADO: Could I have just a moment,
13 Judge?
14 BY MR. ALVARADO:
15 Q.     Officer Ellefritz, when you turned from McClure
16 onto Ellis and began approaching 2203 Ellis --
17 A.     Yes, sir.
18 Q.     -- wasn't it your intention to stop any vehicle
19 you saw coming towards you based on what you --
20 A.     At that point, yes, I would have stopped a
21 vehicle in that general area.
22 Q.     Whether it contained a shooter, a victim, a
23 witness, or even just an innocent --
24 A.     I'm sorry.
25 Q.     -- or an innocent person who had no knowledge of
                                                        37

 1 any of the events; you intended to stop any vehicle
 2 that came northbound on Ellis towards you?
 3 A.   Yes, sir. I have no knowledge of who would have
 4 been inside the car at that point.
 5 Q.   So if someone had dropped, just dropped off a
 6 person from leaving a 4:00 club closing and was
 7 going home themselves, you were going to stop that
 8 car, right?
 9 A.   In that area, yes, sir.
10 Q.   Or if a Peoria Journal Star person was
11 delivering papers to the 2200 block of Ellis and was
12 just trying to leave Ellis, you were going to stop
13 them, right?
14 A.   I would have had no way of knowing, so, yes,
15 sir, I would have.
16 Q.   Or if it was somebody going to an early mass,
17 you were going to stop that car, right?
18 A.   Yes, sir.
19 Q.   And you had no idea whether the occupants of the
20 vehicle had done anything unlawful or were victims
21 of anything unlawful at that point.
22 A.   I have no way of knowing that, sir, at that
23 point, no.
24         MR. ALVARADO: Your Honor, I have nothing
25 further.
                                                      38

 1                   (End of excerpt)
 2                          *****
 3
 4      I certify that the foregoing is a correct
 5 transcript from the record of proceedings in the
 6 above-entitled matter.
 7
 8
 9 s/Nancy Mersot           Date: January 11, 2018
10 Court Reporter
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
